Citation Nr: 0502604	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic back 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which in pertinent part determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a chronic low back disability; and 
denied service connection for a left hip disability and a 
left knee disability.  In May 2003, the Board remanded the 
foregoing so that the RO could issue a statement of the case 
(SOC).  In July 2003, the RO furnished a SOC regarding these 
issues and the veteran subsequently perfected this appeal.  

A claim of entitlement to service connection for a left knee 
disability was also perfected for appeal following the July 
2003 SOC.  However, in January 2004, the RO granted service 
connection for chondromalacia patella of the left knee and 
assigned a 10 percent evaluation effective September 21, 
2000.  The grant of service connection for a left knee 
disability is considered a full grant of the benefit sought 
on appeal (i.e. service connection) and therefore, this issue 
is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2003, the veteran's representative submitted a VA 
Form 9 on the veteran's behalf and requested a Board hearing 
at a local VA office before a member of the Board.  

In March 2004, the veteran submitted correspondence wherein 
he requested that his case be moved to the front of the 
docket because he was in a severe hardship situation.  

In September 2004, the veteran's representative noted that 
the veteran elected to appear before the Board at a travel 
board hearing.  Thereafter, an Appeal Certification Worksheet 
and a VA Form 8, Certification of Appeal, were completed, 
both of which indicated that a travel board hearing was 
requested.  In September 2004, the veteran's records were 
transferred to the Board.

In light of his request to move his case quickly, the Board 
sent the veteran a letter in November 2004 to clarify whether 
he still wanted a Board hearing (an action which may delay 
consideration of his appeal) and to determine whether he 
intended to file a motion to advance his case on the docket.  
The veteran was advised that in the absence of a reply, the 
Board would assume that he did not want another hearing and 
would proceed with his case.  He was also advised of the 
evidence and information necessary to advance his case on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2004).  The 
veteran did not respond to the Board's November 2004 letter.

Notwithstanding the foregoing, the veteran has not 
specifically withdrawn his request for a hearing before a 
member of the Board.  Although the Board sought clarification 
from him regarding his request for a hearing versus his 
request for expedited consideration, he has not had a hearing 
before the Board regarding the issues currently on appeal and 
under the circumstances of this case, should not have to 
reaffirm his request for a hearing.  The Board is of the 
opinion that considering his hearing request withdrawn at 
this point in the proceedings would be premature.  


Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  If the veteran is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




